Citation Nr: 0826343	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  97-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from August 1951 to August 1954 and from September 1954 
to October 1957.

Service connection for a pulmonary disorder was initially 
denied in a September 1958 rating decision.  The veteran 
appealed that decision to the Board, which issued a decision 
in June 1959 denying the claim.

The veteran attempted to reopen the previously-denied claim 
of entitlement to service connection for a respiratory 
disorder in August 1987.  The RO denied reopening the claim 
in an August 1987 decision.  The veteran submitted additional 
evidence, and the RO confirmed its decision to deny the 
reopening of the claim in September 1987.  The veteran 
perfected an appeal to the Board.  A September 1988 decision 
of the Board denied the veteran's claim. 

The RO denied the veteran's subsequent attempt to reopen the 
claim in rating decisions dated in May 1989, June 1990 and 
November 1995.

The present appeal stems from the above-referenced August 
1996 RO rating decision, which determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for a pulmonary disorder.   During the 
course of the appeal, additional evidence was received from 
the veteran which was determined by the RO to be new and 
material, and the claim was reopened in an August 1998 
supplemental statement of the case (SSOC) for de novo review.  
The RO denied the claim on the merits.  

In January 2000, the Board remanded the claim to the RO so 
that the veteran could be scheduled for a hearing before a 
member of the Travel Board.  The requested hearing was 
conducted in June 2000, during which time the veteran 
presented oral testimony to the undersigned Veterans Law 
Judge.

In June 2001, the Board issued a decision which first 
determined new and material evidence had been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a pulmonary disorder; the reopened claim was 
then denied on the merits.  A motion for reconsideration of 
that decision was subsequently denied in a letter dated 
September 28, 2001.

In June 2002, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  An Order of the Court dated May 22, 2003 vacated the 
Board's decision and remanded the case for further 
consideration in light of the (then) recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Counsel for 
the Secretary of VA appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit.  An 
Order of the Federal Circuit dated May 6, 2004 vacated the 
Court's decision and remanded the matter for further 
proceedings consistent with its decision in Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), which 
determined that VCAA notice errors are reviewed under a 
"prejudicial error" rule.  Employing Conway, the Court 
vacated and remanded the Board's decision via a July 2004 
Order, noting: "Here, because the [veteran] has not had the 
opportunity to benefit from and react to the notices that the 
Secretary was and is obligated to provide, any conclusion by 
the Court that the [veteran] is not prejudiced would be pure 
speculation."  See the July 15, 2004 Court Order, page 6.

The case was subsequently stayed pending the Federal 
Circuit's disposition in a number of cases, to include 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In a 
March 5, 2008 decision of the Federal Circuit, the stay of 
the case was lifted and the July 2004 decision of the Court 
was summarily affirmed.  The case was subsequently returned 
to the Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After a review of the record, and in light of the history of 
this case, the Board has determined that the veteran has not 
been notified of the provisions of the VCAA, in particular 
the evidence necessary to substantiate his claim and which 
portion of the evidence is to be provided by him and which 
part VA would assist him in obtaining.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

[The veteran has also not been notified of the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  However, 38 C.F.R. § 3.159 has been recently 
revised, and the amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]  

Furthermore, there has been a significant recent judicial 
decision concerning the VCAA that affects the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that a claimant is to be provided notice as to the 
type of evidence necessary to establish a disability rating 
and/or effective date for the disability on appeal.  Because 
the veteran in this case has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits of the claim at this 
time.  Accordingly, this issue must be remanded for proper 
notice under Dingess, which includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  
  
Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include the evidence necessary to 
substantiate his claim and which 
portion of the evidence is to be 
provided by him and which part VA 
would assist him in obtaining.  
The veteran should also be 
provided with the notification 
requirements as outlined by the 
Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After undertaking any 
additional development deemed by 
it to be appropriate, VBA should 
readjudicate the veteran's claim 
of entitlement to service 
connection for a pulmonary 
disorder.  If the benefit sought 
on appeal remains denied, in 
whole or in part, VBA should 
provide the veteran with a SSOC 
and allow an appropriate period 
of time for response.  The case 
should then be returned to the 
Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




